DETAILED ACTION
	
Claim Status
Claims 11 and 15-18 are pending and examined in the following Office action. 
Rejections that are Withdrawn
	The indefiniteness rejection is withdrawn in light of Applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 11, 15, 16, and 18 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Mi et al (Cell, 2008, 133: 116-127).
The claims are drawn to a recombinant DNA construct comprising a promoter operable in a plant cell, operably linked to a DNA encoding a modified miRNA precursor sequence that is processed in vivo to produce a single-stranded cleavage blocker RNA, wherein said miRNA precursor sequence is originally processed in vivo to produce an endogenous mature miRNA comprising a 5’ uracil, wherein said uracil is modified to an adenine in the recombinant DNA construct comprising said modified miRNA precursor sequence, and wherein the endogenous 
The claims are drawn to a modified chromosome and plant cell comprising the recombinant DNA construct. The claims are drawn to the single stranded cleavage blocker targeting multiple genes. 
Mi teaches a recombinant DNA construct, 35S:amiR-trichomeM, comprising a 5’ terminal U to A substitution that prevented the miRNA from reducing expression of its target. Mi teaches that this artificial targets two genes, CPC and TRY. See paragraph bridging pp. 122-123. The modified artificial miRNA was introduced into N. benthamiana by Agrobacterium-mediated transformation. See Description of Figure 6C. Thus, the chromosome of the transformant is non-natural. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mi et al (Cell, 2008, 133: 116-127) as applied to claims 11, 15, 16, and 18 above, and further in view of Gal-On et al (WO 2005079162A2). 

Mi does not teach a partially transgenic plant comprising transgenic and non-transgenic tissue. 
Gal-On teaches a plant comprising a transgenic rootstock resistant to a viral disease and a susceptible scion, wherein the resistance to the disease is conferred to the scion from the transgenic viral-resistant rootstock. See claim 1. 
Gal-On teaches that miRNA precursors can be introduced transgenically to regulate expression of an endogenous plant gene or a transgene and then grafted to impart desirable characteristics to a non-transgenic plant part. See page 3, third paragraph. See paragraph bridging pp. 3 and 4. See page 4, second paragraph. See also page 22, first paragraph. 
At the time the invention was made, it would have been obvious and within the scope of the ordinary artisan to utilize grafting to produce a partially transgenic plant for the purposes of spreading an RNA signal, in view of Gal-On. One of ordinary skill in the art would have been motivated to make said partially transgenic plant because Gal-On teaches desirable characteristics can be imparted to a plant while having non-transgenic agricultural products. Gal-On explains that some countries have a negative perception of transgenic agricultural products. See page 4. One of ordinary skill in the art would have had a reasonable expectation of success generating a partially transgenic plant using the molecular cloning techniques taught by Mi and the grafting techniques taught by Gal-On. 


s 11, 15, 16, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwab et al (The Plant Cell, 2006, 18: 1121-1133) in view of Mallory et al (EMBO, 2004, 23: 3356-3364) and Franco-Zorilla et al (Nature Genetics, 2007, 39(8): 1033-1037).
The claims are drawn to a recombinant DNA construct comprising a promoter operable in a plant cell, operably linked to a DNA encoding a modified miRNA precursor sequence that is processed in vivo to produce a single-stranded cleavage blocker RNA, wherein said miRNA precursor sequence is originally processed in vivo to produce an endogenous mature miRNA comprising a 5’ uracil, wherein said uracil is modified to an adenine in the recombinant DNA construct comprising said modified miRNA precursor sequence, and wherein the endogenous mature miRNA inhibits cleavage of a target RNA transcript at an miRNA recognition site of said endogenous mature miRNA. 
The claims are drawn to a modified chromosome and plant cell comprising the recombinant DNA construct. The claims are drawn to the single stranded cleavage blocker targeting multiple genes. 
	Schwab teaches how to design artificial plant miRNAs (amiRNA), wherein these modified artificial plant miRNAs are under the control of the 35S promoter and comprise precursor miRNA backbones. Schwab teaches that plant miRNA precursors can be modified to express a small RNA with a sequence that is unrelated to the miRNA normally produced by the precursor. See page 1122, right column, second paragraph. 
Schwab also teaches that these amiRNAs were designed with uridine at position 1 and, if possible, adenine at position 10, both of which are overrepresented among natural plant miRNAs and highly efficient siRNAs. See page 1122, right column, first paragraph. 

Mallory teaches that generating modifications in miRNA targets or their complementary site can be a useful strategy for tuning the severity of the resulting phenotypes. See pg. 3362, right column. 
Franco-Zorilla teaches that “target mimicry” can be used to inhibit the activity of specific miRNAs and can be used to fine-tune plant responses. Franco-Zorilla also teaches that inhibiting plant miRNAs can be used in methods for analyzing the endogenous function of plant miRNAs. See paragraph bridging pp. 1035 and 1036. 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to design artificial miRNA molecules with reduced cleavage activity relative to the wild-type mature miRNA. One of ordinary skill in the art would have been motivated to do so because modification of mature miRNAs can allow fine tuning of phenotypes impacted by miRNA expression and because Franco-Zorilla states that methods of inhibiting plant miRNAs are useful for analyzing the endogenous function of plant miRNAs. One of ordinary skill in the art would have been motivated to modify the terminal 5’-uracil because Schwab teaches the criticality of position 1 as it relates to the efficiency of cleavage. One of ordinary skill in the art would have reasonably expected success generating an amiRNA that has reduced rates of cleavage because Schwab dictates a set of design rules for the most effective amiRNA. These design rules require that amiRNAs start with a 5’-uracil which necessarily implies that those amiRNAs that are less effective (i.e. have reduced rates of cleavage of the target) comprise another 5’ terminal nucleotide, such as a 5’-adenine. One of ordinary skill in the 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Schwab et al (The Plant Cell, 2006, 18: 1121-1133) in view of Mallory et al (EMBO, 2004, 23: 3356-3364) and Franco-Zorilla et al (Nature Genetics, 2007, 39(8): 1033-1037) as applied to claims 11, 15, 16, and 18 above, and further in view of Gal-On et al (WO 2005079162A2). 
The claims are directed to a non-natural partially transgenic plant comprising the non-natural transgenic plant cell of claim 11 and further comprises non-transgenic tissue. 
Schwab in view of Mallory and Franco-Zorilla do not teach a partially transgenic plant comprising transgenic and non-transgenic tissue. 
Gal-On teaches a plant comprising a transgenic rootstock resistant to a viral disease and a susceptible scion, wherein the resistance to the disease is conferred to the scion from the transgenic viral-resistant rootstock. See claim 1. 
Gal-On teaches that miRNA precursors can be introduced transgenically to regulate expression of an endogenous plant gene or a transgene and then grafted to impart desirable characteristics to a non-transgenic plant part. See page 3, third paragraph. See paragraph bridging pp. 3 and 4. See page 4, second paragraph. See also page 22, first paragraph. 
At the time the invention was made, it would have been obvious and within the scope of the ordinary artisan to utilize grafting to produce a partially transgenic plant for the purposes of spreading an RNA signal, in view of Gal-On. One of ordinary skill in the art would have been motivated to make said partially transgenic plant because Gal-On teaches desirable characteristics can be imparted to a plant while having non-transgenic agricultural products. Gal-

Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662